Lacombe, Circuit Judge,
(orally.) I shall affirm the decision of the board of United States general appraisers in this case, upon the ground that I cannot find that this article is composed of any other vegetable fiber except flax; and therefore I do not find that it is within the designation of the particular paragraph referred to by the importers. Whether or not it is a manufacture of flax I do not now decide. I cannot see that it is a manufacture of some vegetable fiber other than flax. Decision of the board of United States general appraisers affirmed.